PER CURIAM.
The appellants contend that the court erred in refusing to admit expert testimony as to the meaning of a “No Parking Any Time” traffic control sign. We cannot agree.
In 31 Am.Jur.2d Expert and Opinion Evidence, § 69, it is stated that:
“ * * * [A]s a general rule, * * * a witness is not permitted to give his opinion on a question of domestic law or upon matters which involve questions of law * * * An expert may not attempt to define a statutory term when its definition is a matter of law on which the court should instruct the jury.” Id. at 579-580.
In Millar v. Tropical Gables Corp., Fla. App.1958, 99 So.2d 589, 590, the court said:
“When facts are within the ordinary experience of the jury, the conclusion from those facts will be left to them, and experts will not be permitted to give their conclusions in such cases. Expert testimony generally is admissible when the facts to be determined a,re obscure, and can be made clear only by and through the opinions of persons skilled in relation to the subject matter of the inquiry. 13 Fla.Juris, Evidence, § 312.”
We hold that the above principles apply to the case at bar.
Affirmed.